Citation Nr: 0618776	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  00- 24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement for service connection for residuals of an injury 
of the left deltoid muscle.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 1976 
and in the Army Reserves from July 1977 to September 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona which denied service connection for the 
residuals of an injury to the veteran's left deltoid muscle, 
on the basis that new and material evidence had not been 
submitted to reopen the claim.  Previously, the VARO in Salt 
Lake City, Utah denied service connection for deltoid muscle 
injury in June 1997 and such denial was confirmed by the 
Board in March 1999.  Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims.  By Order 
dated April 2000, the Court affirmed the Board's March 1999 
decision.

The Board notes that the veteran testified before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing in August 2003.  A transcript of the hearing is of 
record in the claims file.

In June 2004, the Board reopened the veteran's claim of 
entitlement to service connection for deltoid muscle injury 
based on new and material evidence and thereafter remanded 
this case for further development.  This case is now ready 
for appellate review.


FINDING OF FACT

The veteran is not shown to have current residuals of an 
injury of the left deltoid muscle that are due to any event 
or incident of either period of military service.



CONCLUSION OF LAW

The veteran is not shown to have a left deltoid muscle 
disability that is due to disease or injury that was incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 5107, 7104. (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a), C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  Rather there must be a document or document 
furnished prior to initial adjudication that affirmatively 
advises the veteran of the evidence needed to substantiate 
the claim, and of who is responsible for obtaining this 
evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
April 5, 2006).

The veteran submitted his claim in July 2000.  In October 
2000, the RO denied the veteran's claim as the evidence 
submitted was not new and material.  After an August 2003 
Board hearing, the Board in June 2004 reopened the veteran's 
claim for entitlement to service connection.  Additionally, 
the Board remanded the case to the RO as the VCAA 
requirements had not yet been satisfied.  The Board also 
remanded the case in order for the veteran to undergo a VA 
examination to determine the nature, extent and etiology of 
any residuals of an injury to his left deltoid muscle.

Accordingly, in a letter dated December 2004, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claims and what medical or other evidence he 
was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  The letter also 
informed the veteran to submit any additional evidence or 
information in his possession that would support his claim.

The December 2004 notice was provided prior to the January 
2006 decision denying the veteran's claim for service 
connection.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the first three elements of Dingess 
notice are satisfied in the January 2004 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until a letter in March 2006.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  He is, therefore, not prejudiced by the delay of 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection also 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA) or for injury incurred or aggravated 
while performing inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has considered the veteran's service medical 
records, VA outpatient treatment records, VA examination 
reports and private medical records.  This included a VA 
examination in December 2004 to evaluate his current 
disability and a VA examination in May 2005 to specifically 
address the instructions set forth by the Board in the remand 
in June 2004. 

The veteran seeks service connection for residuals of an 
injury to his left deltoid muscle.  The veteran maintains 
that upon receiving an inoculation in his upper left arm in 
service, he experienced soreness of his left deltoid muscle 
and has had weakness and loss of dexterity in his left hand 
ever since.  The veteran contends that this injury first 
occurred during his first period of service in 1976 when he 
attempted to do push-ups.

The veteran's service medical records indicate that when he 
was examined at entry, a vaccination scar on his left upper 
arm was noted.  The records also reflect that he received a 
series of vaccinations; however there were no complaints, 
manifestations or diagnoses regarding any disability of the 
left deltoid, including as a result of inoculations.  The 
veteran  was discharged from his first period of service as 
not meeting the minimum standards of enlistment due to an 
unrelated, pre-existing left forearm disability.  He went 
back into service in the Army Reserve in July 1977.  Those 
records likewise show no complaints or findings of a left 
deltoid muscle disorder. 

In June 1997 and September 1997 statements, the veteran 
maintained that a doctor at the Salt Lake City, Utah VA 
informed him that his deltoid condition resulted from 
vaccination shots received by a vaccination gun in 1976.  
However, there is no reference in his medical records from 
the Salt Lake City, VA from February 1996 to April 1997 of 
residual disability attributable to any inoculation received 
or other event while in service. 

Specifically, in a January 1997 examination, the doctor 
referenced by the veteran in his statement made no mention of 
inoculations or their potential relation to the veteran's 
deltoid pain.  Instead, after a review of the veteran's 
service medical records, the doctor merely ascertained 
whether the veteran's August 1995 auto accident contributed 
to his chronic muscle strain and myofascial pain in his 
trigger points which he related to past multiple traumas. 

However, the veteran received an EMG consultation in December 
1996 as a result of his treatment for cervical and lumbar 
spine difficulties resulting from a serious of 3 motor 
vehicle accidents which took place between 1995 and 1996.  
The consultation indicated that while it was an essentially 
normal study, there were minimal changes in the veteran's 
deltoid in the form of increased rate of fire in the second 
recruited potentials.  Such was not related to either period 
of the veteran's service.

In July 2000, the veteran underwent another VAMC EMG 
consultation which revealed an abnormal study.  There was 
evidence of left deltoid abnormality which was localized to 
the deltoid only.

In accordance with the Board's remand of June 2004, the 
veteran underwent a VA examination in December 2004 to 
determine the nature, extent and etiology of any residuals of 
an injury to the left deltoid muscle.  At that time the 
veteran reported that as a result of a vaccination in the 
left deltoid, he developed continued aching pain and weakness 
which had persisted to the present.  The examiner noted that 
there was no documentation of specific medical treatment of 
residual symptoms, status post vaccinations.  On examination 
there was the suggestion of a very slight deltoid atrophy 
which mildly impaired the veteran.  The examiner stated that 
it was feasible that the vaccination may have resulted in 
radiculopathy, mild brachial plexopathy or axial nerve 
neuropathy.  

In an addendum to this examination, the VA examiner in May 
2005 indicated that a second nerve conduction study had been 
conducted with specific attention to the auxiliary nerve.  
The study was normal and the objective evidence did not 
support the presence of residuals of an injury to the left 
deltoid muscle.  As a result, the examiner found that the 
veteran's mild left ulnar neuropathy would not feasibly be 
due to any inoculations the veteran received in 1976 as there 
was no anatomic relationship between the distribution of the 
left ulnar nerve and the site of the inoculation in the left 
deltoid muscle.  The examiner commented that the veteran's 
mild left ulnar neuropathy "might" be related to a pre-
service injury stemming from the left hand foreign body.  

Following a careful review of the record, the Board finds 
that service connection for injury of the left deltoid muscle 
is not warranted.  In this regard, the service medical 
records are negative for deltoid muscle injury or disability.  
While it is clear that the veteran received vaccinations in 
service, there is simply no evidence to support his assertion 
that residual disability developed as a result thereof.  
While the EMG reports of December 1996 and July 2000 show 
left deltoid abnormalities, the examiner in May 2005 clearly 
opined that objective evidence did not support the presence 
of residuals of an injury to the veteran's left deltoid 
muscle attributable to an inoculation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipose, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against 
the claim, therefore the benefit of the doubt doctrine does 
not apply and service connection must be denied. 38 U.S.C.A. 
§ 5107(b) (West 2002); see Gilbert, 1 Vet. App. At 55-57.
  
 

ORDER

Service connection for residuals of an injury of the left 
deltoid muscle is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


